*211
ORDER

PER CURIAM.
Thomas Brookes (“Claimant”) appeals from the decision of the Labor and Industrial Relations Commission (“Commission”) denying his compensation claim against Stephens Floor Covering, Inc. (“Employer”). Claimant contends that because his Employer failed to file its report of injury in accord with the requirements of Section 287.380, the Commission should have applied the three-year statute of limitations contained in Section 287.430.
We have reviewed the briefs of the parties and the record on appeal. The award is supported by competent and substantial evidence. Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 222-23 (Mo. banc 2003). An extended opinion restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).